Title: Relations with Algiers, [13 January] 1797
From: Madison, James
To: 


[13 January 1797]

   
   On 10 January the House had considered a motion that a committee be appointed “to select such parts of the confidential communication sent … by a message of the President of the United States” on 9 January “as in their opinion may, with propriety, be printed.” JM, Ames (Massachusetts), Sherburne (New Hampshire), Davenport (Connecticut), Livingston (New York), Grove (North Carolina), and Baldwin (Georgia) were appointed to the committee (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:747).


Mr. Madison, from the committee to whom was referred the confidential communication received from the President of the United States a few days ago, gave notice that he had a report to make on the subject. The house and galleries were accordingly cleared.
